Title: John Adams to Richard Cranch, 3 April 1784
From: Adams, John
To: Cranch, Richard



My dear Brother
The Hague April 3. 1784

Your kind Letter of 20 Jany. I received Yesterday. Mr. Tylers Letter inclosed is here answered. Your Opinion has great Weight with me. I hope to See Mrs. and Miss Adams before this reaches you. I have as yet received no Letters from them by this Vessell. They may be on the Way.
By a quiet Life, riding on Horse back and constant Care I am somewhat better, but I shall never be a Strong Man. Yet I am determined to be easy, for the future, whatever may be my Lot.
Mr. Dana and Mr. Thaxter are happy. If my two Girls arrive, I will be happy too, in the Hague or Paris, I dont care which, for another Year. I find a Man may get Sick in Paris as well as in Amsterdam, and when I was in London I had no Reason to think that healthier than either. Nothing will keep me in Health in either, but a more quiet Mind, than I have had, and this I thank God is now in my own Power.
Where have I been? What have I seen! What have I felt! in the last ten Years? Ask the Ocean and the Mountains, and the Fens, and Ask Kings Princes and Ministers of State. And all of these together cannot tell the whole, even if they would acknowledge all they know.
But my political Career is run. I will wind off as decently as I can, and notwithstanding my family is coming to Europe, I hope in another Year to imitate the General in the only Thing perhaps in which I am capable of imitating him, in Retreat.
Mr. Morris drew Bills at a Venture, for a great sum, which obliged me to come over to Holland in one of the worst Seasons ever known, and I underwent Such severe hardships in Packet Boats, Boors-waggons and Iceboats as again endangered my Health and my Life. It was a long time, before I could See the least hopes, but at last I succeeded and have obtained the Money to save our Credit once more.
When Madam comes I shall take her to Paris and shew her that fine City, there perhaps I may Stay, untill with my Colleagues We have executed our Orders, then I may remove to the Hague, and there arrange my Affairs to go home. In a Year I hope to do this, and in the Month of May 1785 embark for Boston. This is my Plan, but Plans are easily dashed. And therefore I dont intend to attach myself much to any. I am employed at present in arranging a commercial Treaty with Prussia, at the Invitation of the King by his Minister here the Baron de Thulemeier. The King of Prussia I believe is the Second Monarch who has made Advances.

My Love to sister and the Children. Your faithful Frd & Brother
John Adams

